Citation Nr: 1208569	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  99-12 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for psoriatic arthritis of multiple joints (other than the knees and lumbar spine).

2.  Entitlement to service connection for left wrist carpal tunnel syndrome, to include on a secondary basis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active duty from November 1967 to November 1971. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In an April 2003 decision, the Board denied service connection, in pertinent part, for psoriatic arthritis and left wrist carpal tunnel syndrome.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, pursuant to an August 2003 joint motion, vacated the Board's decision and remanded the case for further action as set forth in the joint motion.  In November 2003, the Board remanded the case to the RO for additional procedural development.  In March 2006 the Board, in pertinent part, remanded the issues of entitlement to service connection for psoriatic arthritis and left wrist carpal tunnel syndrome. 

A rating decision in November 2007 granted service connection for left and right knee disabilities and for a lumbar spine disability, each secondary to service-connected psoriasis.  The claim for entitlement to service connection for psoriatic arthritis of multiple joints (other than the knees and lumbar spine) remains on appeal.

In July 2008, the Board remanded the case to the RO for additional procedural development.  

The Veteran testified at a hearing before the undersigned in Washington, DC in January 2012.  A transcript of the hearing is of record. 

The Veteran and his representative have raised claims seeking special monthly compensation based on the need for regular aid and attendance of another person or at the housebound rate, and entitlement to service connection for right wrist carpal tunnel syndrome, most recently during the January 2012 hearing.  These matters are referred to the RO or the Appeals Management Center (AMC), in Washington, DC, for appropriate action. 


REMAND

In its March 2006 and July 2008 Remands, the Board instructed the RO or the AMC (in pertinent part) to obtain opinions as to which joints are affected by psoriatic arthritis and whether there is a 50 percent or better probability that any left wrist carpal tunnel syndrome is etiologically related to psoriatic arthritis.  As is further addressed below, review of the claims files shows that the case was returned to the Board without this development being accomplished. 

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Given that the AOJ did not comply with the Board's remand instructions, and because the information sought is critical to the matters at hand, another remand is required.

Psoriatic Arthritis

In its March 2006 Remand, the Board instructed the RO or the AMC to schedule the Veteran for an examination to determine whether he has psoriatic arthritis and, if so, which joints are affected by psoriatic arthritis.  The Veteran underwent VA examinations in 2007.  The examiner diagnosed psoriatic arthritis of the knees and degenerative disc disease and arthritis of the lumbar spine.  A November 2007 rating decision granted service connection for left and right knee disabilities and for a lumbar spine disability, each secondary to service-connected psoriasis.  However, the claim for entitlement to service connection for psoriatic arthritis of multiple joints (other than the knees and lumbar spine) remains on appeal.  In this regard, the Veteran testified in January 2012 that he is also seeking service connection for psoriatic arthritis of the feet, ankles, wrists, elbows and shoulders.  No medical opinion of record has adequately addressed this issue.  

Left Wrist Carpal Tunnel Syndrome

In its July 2008 Remand, the Board instructed the RO or the AMC to afford the Veteran a medical examination to determine whether his left wrist carpal tunnel syndrome was caused or aggravated by psoriatic arthritis.  Although the Veteran underwent VA examinations in 2007, an opinion on secondary service connection was not provided.  Therefore, another VA examination must be arranged.

Moreover, the matter of entitlement to service connection for left wrist carpal tunnel syndrome is inextricably intertwined with the claim seeking service connection for psoriatic arthritis; consideration of this matter must be deferred pending resolution of the psoriatic arthritis claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should schedule the Veteran for a VA examination by an appropriate physician to determine the nature and etiology of any psoriatic arthritis (other than of the knees and lumbar spine) and left wrist carpal tunnel syndrome present during the pendency of the claims.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  All studies deemed appropriate should be performed, and all the findings should be set forth in detail.  The claims files must be made available to and reviewed by the examiner. 

After review of the claims files and the examination, the appropriate examiner should offer the following opinions:  

a.  Determine which joints (other than the knees and lumbar spine) are affected by psoriatic arthritis.  

b.  Is there is a 50 percent or better probability that the Veteran's left wrist carpal tunnel syndrome was caused or permanently worsened by his psoriatic arthritis? 

The examiner must explain the rationale for all opinions expressed.  All findings and conclusions should be set forth in a legible report.  If the examiner opines that the questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided. 

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  The RO or the AMC should then readjudicate the claims seeking service connection for psoriatic arthritis of multiple joints (other than the knees and lumbar spine) and left wrist carpal tunnel syndrome.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the appellant and his representative the requisite opportunity to respond.  Thereafter, the case should be returned to the Board. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

N o action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

